PER CURIAM.
This is an appeal from a final decree of the District Court for New Hampshire ordering a permanent injunction enjoining the defendants, A. Howard Myers, individually and as representative of the National Labor Relations Board, J. Warren Madden and Edwin S. Smith, individually and as members of said Board, and their successors in office, their agents, representatives, and employees, and Horace J. Brouilette from further prosecuting their complaint in the National Labor Relations Board against the Cocheco Woolen Manufacturing Company, etc., the same having been entered in a suit in equity filed by the Cocheco Woolen Manufacturing Company and the Employees’ Protective Association, both of Rochester, N. H., praying for said injunction.
In view of the recent decisions of the Supreme Court of the United States (Myers v. Bethlehem Shipbuilding Corp., Ltd., 58 S.Ct. 459, 82 L.Ed. -, and Newport News Shipbuilding & Dry Dock Co. v. Schauffler, 58 S.Ct. 466, 82 L.Ed. -, decided January 31, 1938), the decree appealed from is vacated and the case is remanded to the District Court with directions to dismiss the suit and dissolve the injunction.
The decree of the District Court is vacated and the case is remanded to that court with directions to dismiss the suit and dissolve the injunction.